co Oo fF AN HDB A FP WW YP

oOo nN KH UA FSF WY NY =| DS OO Se HN KD A FP WD NY

 

 

Case 3:17-cv-00275-MMD-CLB Document 93 Filed 11/15/19 Page 1 of 3

WRIGHT, FINLAY & ZAK, LLP

Lindsay D. Robbins, Esq.

Nevada Bar No. 13474

7785 W. Sahara Avenue, Suite 200

Las Vegas, NV 89117

(702) 475-7964; Fax: (702) 946-1345

lrobbins@wrightlegal.net

Attorney for Plaintiff, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage Loan Asset-
Backed Certificates, Series 2007-CB3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

U.S. BANK NATIONAL ASSOCIATION, AS | Case No.: 3:17-cv-00275-MMD-CBC
TRUSTEE, FOR THE C-BASS MORTGAGE

LOAN ASSET-BACKED CERTIFICATES, EX PARTE MOTION TO REMOVE
SERIES 2007-CB3, COUNSEL FROM SERVICE LIST
Plaintiff,

vs.

COMSTOCK CAPITAL PARTNERS, LLC;
REMEDY PROPERTY PARTNERS, LLC;
WILLIAMSBURG APARTMENT HOMES
UNIT NO. 1; E. ALAN TIRAS, ESQ.; DOE
INDIVIDUALS I through X; and ROE
CORPORATIONS XI through XX,

Defendants.

 

 

COMES NOW, Plaintiff, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage
Loan Asset-Backed Certificates, Series 2007-CB3, by and through its attorney of record Lindsay D.
Robbins, Esq. of the law firm Wright, Finlay & Zak, LLP and requests the removal of Christina Miller,
Esq. and Dana Jonathon Nitz, Esq. (“Ms. Miller and Mr. Nitz”) from the Service List in the above-
captioned matter. This case was reassigned within Wright, Finlay & Zak, LLP to Lindsay D. Robbins,
Esq. Subsequent filings have been made and Ms. Miller and Mr. Nitz are receiving notices of the
proceedings in this case. As a result, it is no longer necessary that Ms. Miller and Mr. Nitz receive notice

of the ongoing proceedings.

 
co OD Oo NTN DH HW SP W NY

No NY VY NY NY NY NY NY NY FS FTF Ff Ff FF FTF PF TR OhULmLhLUme
oOo ND NK OW FB WY NY | OD 6 Fe ND DH F WY NY

 

 

Case 3:17-cv-00275-MMD-CLB Document 93 Filed 11/15/19 Page 2 of 3

Accordingly, the undersigned counsel requests that Christina Miller, Esq. and Dana Jonathon
Nitz, Esq. be removed from the Service List in this matter.

DATED this 15" day of November, 2019.
WRIGHT, FINLAY & ZAK, LLP

/s/ Lindsay D. Robbins, Esq.

Lindsay D. Robbins, Esq.

Nevada Bar No. 13474

7785 W. Sahara Ave, Suite 200

Las Vegas, NV 89117

Attorney for Plaintiff, U.S. Bank National
Association, as Trustee, for the C-BASS Mortgage
Loan Asset-Backed Certificates, Series 2007-CB3

ISSO ORDERED

   
 

‘S. MAGISTRATE JUDGE

DATED: ut / 22, ZEL1

 
0 Oo Ss DB Wn FP W N

NN NO BH NY YN YN NN NY N FH KF FH FP FF Se Fl lm
Oo ND KN AW BR WN K& OO OHO HAND DH F&F WY NY FF O&O

 

 

Case 3:17-cv-00275-MMD-CLB Document 93 Filed 11/15/19 Page 3 of 3

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 15" day of
November, 2019, a true and correct copy of this EX PARTE MOTION TO REMOVE COUNSEL
FROM SERVICE LIST was transmitted electronically through the Court’s e-filing electronic system
to the attorney(s) associated with this case and/or served by depositing a true copy of same in the United
States Mail, at Las Vegas, Nevada, addressed as follows:
Service via electronic notification will be sent to the following:

LAXALT & NOMURA, LTD
Email: hparker@laxalt-nomura.com

PHILLIPS SPALLAS & ANGSTDT
Email: bjefferis@psalaw.net

TYSON & MENDES LLP
Email: clund@tysonmendes.com

Email: tmcgrath@tysonmendes.com

Service via U.S. Mail will be sent to the following:
Comstock Capital Partners, LLC
PO Box 1448
Reno, NV 89505

Remedy Property Partners, LLC
PO Box 1448
Reno, NV 89505

/s/ Faith Harris
An Employee of WRIGHT, FINLAY & ZAK, LLP

 
